SCHEDULE A to the Investment Advisory Agreement (as amended on June 12, 2012 to add TacticalShares Dynamic Allocation Fund) Series or Fund of Advisors Series Trust Annual Fee rate Capital Advisors Growth Fund 0.75% of average net assets TacticalShares Dynamic Allocation Fund 0.70% of average net assets ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A CAPITAL ADVISORS, INC. By: /s/ Douglas G. Hess By: /s/ Keith C. Goddard Name: Douglas G. Hess Name: Keith C. Goddard Title: President Title: Chief Executive Officer A-1
